

114 S2263 IS: Honoring Investments in Recruiting and Employing American Military Veterans Act of 2015
U.S. Senate
2015-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2263IN THE SENATE OF THE UNITED STATESNovember 10, 2015Mr. Blunt (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo encourage effective, voluntary private sector investments to recruit, employ, and retain men and
			 women who have served in the United States military with annual
			 Federal awards to private sector employers recognizing such
			 investments,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Honoring Investments in Recruiting and Employing American Military Veterans Act of 2015 or the HIRE Vets Act. 2.HIRE Vets Medallion Program (a)Program EstablishedNot later than 1 year after the date of enactment of this Act, the Secretary of Labor shall establish, by rule, a HIRE Vets Medallion Program to solicit voluntary information from employers for purposes of recognizing, by means of an award to be designated a HIRE Vets Medallion Award, verified efforts by such employers—
 (1)to recruit, employ, and retain veterans; and (2)to provide community and charitable services supporting the veteran community.
 (b)Application ProcessBeginning in the calendar year following the calendar year in which the Secretary establishes the program, the Secretary shall annually—
 (1)solicit and accept voluntary applications from employers in order to consider whether those employers should receive a HIRE Vets Medallion Award;
 (2)review applications received in each calendar year; (3)notify the recipients of the awards; and
 (4)at a time to coincide with the annual commemoration of Veterans Day— (A)announce the names of such recipients;
 (B)recognize such recipients through publication in the Federal Register; and (C)issue to each such recipient a HIRE Vets Medallion Award of the level determined under section 3, in the form of a certificate, to be designated a HIRE Vets Medallion Certificate, which shall state that the employer is entitled to publicly display such Award as desired.
					(c)Timing
 (1)Solicitation periodThe Secretary shall solicit applications not later than January 31st of each calendar year for the medallion awards to be awarded in November of that calendar year.
 (2)End of acceptance periodThe Secretary shall stop accepting the applications not earlier than April 30th of each calendar year for the medallion awards to be awarded in November of that calendar year.
 (3)Review periodThe Secretary shall finish reviewing the applications, as described in section 3(a), not later than August 31st of each calendar year for the medallion awards to be awarded in November of that calendar year.
 (4)Determinations by SecretaryThe Secretary shall determine a list of employers to receive HIRE Vets Medallion Awards not later than September 30th of each calendar year for the medallion awards to be awarded in November of that calendar year.
 (5)Notice to recipientsThe Secretary shall notify employers who will receive HIRE Vets Medallion Awards not later than October 11th of each calendar year for the medallion awards to be awarded in November of that calendar year.
				3.Selection of recipients
			(a)Application review process
 (1)In generalThe Secretary shall, directly or by contract, review all applications received in a calendar year in accordance with section 2(c) to determine whether an employer should receive a HIRE Vets Medallion Award, and, if so, of what level.
 (2)Application contentsThe Secretary shall require that all applications provide information on the programs and other efforts of applicant employers during the calendar year previous to that in which the medallion award is to be awarded, including information concerning the number of employees of the applicant involved and activities governing the level of award for which the applicant is eligible under subsection (b). The Secretary shall require that each application contain a certification, signed by the senior executive responsible for employee hiring, that the employer has met the criteria described in subsection (b) for a particular level of medallion award.
				(b)Awards
				(1)Large employers
 (A)In generalThe Secretary shall establish 3 levels of HIRE Vets Medallion Awards to be awarded to employers employing 500 or more employees, to be designated the Bronze HIRE Vets Medallion Award, the Silver HIRE Vets Medallion Award, and the Gold HIRE Vets Medallion Award.
 (B)Bronze HIRE Vets Medallion AwardNo employer shall be eligible to receive a Bronze HIRE Vets Medallion Award in a given calendar year unless—
 (i)(I)veterans constitute not less than 5 percent of all employees hired by such employer during the previous calendar year; or
 (II)veterans constitute not less than 7 percent of the employer’s total workforce; (ii)such employer provides charitable contributions to veteran support organizations;
 (iii)such employer retains through the end of that previous calendar year not less than 75 percent of veteran employees hired during the calendar year prior to the previous calendar year (unless that prior calendar year began more than 1 year before the first year in which the Secretary solicited applications under section 2(b)(1)); and
 (iv)such employer provides a targeted training program for new veteran employees. (C)Silver HIRE Vets Medallion AwardNo employer shall be eligible to receive a Silver HIRE Vets Medallion Award in a given calendar year unless—
 (i)such employer is eligible to receive a Bronze HIRE Vets Medallion Award in such year; (ii)(I)veterans constitute not less than 7 percent of all employees hired by such employer during the previous calendar year; or
 (II)veterans constitute not less than 10 percent of the employer’s total workforce; (iii)such employer has established an employee veteran organization or resource group to assist new veteran employees with integration, including providing coaching and mentoring; and
 (iv)such employer has established a program to enhance the leadership skills of veteran employees, to promote their upward mobility during their employment.
 (D)Gold HIRE Vets Medallion AwardNo employer shall be eligible to receive a Gold HIRE Vets Medallion Award in a given calendar year unless—
 (i)such employer is eligible to receive a Silver HIRE Vets Medallion Award in such year; (ii)(I)veterans constitute not less than 10 percent of all employees hired by such employer during the previous calendar year; or
 (II)veterans constitute not less than 15 percent of the employers total workforce; (iii)such employer retains through the end of that previous calendar year not less than 85 percent of veteran employees hired during the calendar year prior to the previous calendar year (unless that prior calendar year began more than 1 year before the first year in which the Secretary solicited applications under section 2(b)(1));
 (iv)such employer employs a dedicated human resources professional to support hiring and retention of veteran employees, including undertaking efforts focused on veteran hiring and training;
 (v)such employer provides each of its employees, who is a member of a reserve component of the Armed Forces serving on active duty, with compensation sufficient, in combination with the employee’s basic pay in connection with service on active duty in the Armed Forces, to achieve a combined level of income commensurate with the employee’s compensation prior to undertaking active duty; and
 (vi)such employer has established a tuition assistance program to support veteran employees’ attendance at an institution of higher education during the term of their employment.
 (E)Exemption for smaller employersAn employer shall be deemed to meet the requirements of subparagraph (D)(iv) if such employer— (i)employs 5,000 or fewer employees; and
 (ii)employs at least one human resources professional whose primary work duties include those described under subparagraph (D)(iv).
 (F)Additional criteriaThe Secretary may provide, by rule, additional criteria with which to determine qualifications for receipt of each level of HIRE Vets Medallion Award. If the Secretary provides for the additional criteria, the employer shall include information on the criteria in the application described in subsection (a)(2), and the Secretary shall determine eligibility for such an award on the basis of those criteria and the other criteria specified in this paragraph.
 (2)Small and medium-size employersThe Secretary shall establish similar criteria for Bronze, Silver, and Gold Hire Vets Medallion Awards in order to recognize achievements in supporting veterans by—
 (A)employers with 50 or fewer employees; and (B)employers with more than 50 but fewer than 500 employees.
					(c)Design by Secretary
 (1)In generalExcept as described in paragraph (2), the Secretary shall establish the shape, form, and design of each HIRE Vets Medallion Award.
 (2)RequirementsThe award shall be in the form of a certificate. The award shall state the year for which it is awarded.
				4.Display of award
 (a)In generalThe recipient of a HIRE Vets Medallion Award may publicly display such medallion award as desired. (b)Unlawful display prohibitedIt is unlawful for any employer to publicly display a HIRE Vets Medallion Award if such employer did not receive such medallion award through the HIRE Vets Medallion Program.
			5.Application fee and funding
 (a)Fee authorizedThe Secretary may assess a reasonable fee on employers that apply for receipt of a HIRE Vets Medallion Award.
 (b)Fund establishedThere is established in the Treasury of the United States a separate account for the deposit of fees collected under subsection (a), to be designated the HIRE Vets Medallion Fund.
 (c)DepositThe Secretary shall deposit any fees collected pursuant to subsection (a) into the HIRE Vets Medallion Fund.
			(d)Authorization of appropriations
				(1)Sources of appropriations
 (A)First 2 yearsThere are authorized to be appropriated for the first 2 fiscal years in which applications are to be solicited under section 2(b) such sums as may be necessary to carry out this Act in such fiscal years.
 (B)Years following applicationsAmounts in the HIRE Vets Medallion Fund shall be available, to the extent provided in appropriations Acts, for each fiscal year following a prior fiscal year in which fees are collected under subsection (a).
 (2)AvailabilityAmounts appropriated pursuant to paragraph (1) are authorized to remain available until expended. (3)UseAmounts in the Fund shall be available, as provided in appropriation Acts pursuant to paragraph (1), for carrying out this Act.
				6.Report to Congress
 (a)ReportsBeginning not later than 2 years after the date of the establishment of the HIRE Vets Medallion Program under section 2(a), the Secretary shall submit to Congress annual reports in January of each calender year on—
 (1)the fees collected from applicants for HIRE Vets Medallion Awards in the prior year and any changes in fees to be proposed in the present year;
 (2)the cost of administering the HIRE Vets Medallion Program in the prior year; (3)the number of applications for HIRE Vets Medallion Awards received in the prior year; and
 (4)the HIRE Vets Medallion Awards awarded in the prior year, including the name of each employer to whom a HIRE Vets Medallion Award was awarded and the level of Medallion Award awarded to each such employer.
 (b)CommitteesThe Secretary shall provide the reports required under subsection (a) to the Chairman and Ranking Member of—
 (1)the Committees on Appropriations, Education and the Workforce, and Veterans’ Affairs of the House of Representatives; and
 (2)the Committees on Appropriations, Health, Education, Labor, and Pensions, and Veterans’ Affairs of the Senate.
 7.DefinitionsIn this Act: (1)EmployerThe term employer has the meaning given such term under section 4303 of title 38, United States Code, except that such term does not include—
 (A)the Federal Government; (B)any State, as defined in such section; or
 (C)any foreign state. (2)SecretaryThe term Secretary means the Secretary of Labor.
 (3)VeteranThe term veteran has the meaning given such term under section 101 of title 38, United States Code.